Mr. Justice Thomas delivered the opinion of the court: ■ Isaac Friend, a resident of Chicago, died testate July 30, 1915, and letters testamentary were issued to claimants September 14, 1915. On January 31, 1916,- the county judge of Cook County entered an order fixing the inheritance tax due from the estate and the tax was paid by the executors. On October 7,1925, the County Court of Cook County entered an order for the reassessment of the taxes under the provisions of Section 25 of the Inheritance Tax Act, and the taxes were reassessed at a lower rate than the original assessment. Claimants then filed this claim for a refund of the excess taxes paid in compliance with the first assessment. The Inheritance Tax Act is a complete code, and the procedure for the recovery of excess taxes paid and taxes erroneously paid is set forth in sections 8, 10 and 25 of the Act. The application for a refund of such taxes must be made to either the county treasurer of the county or to the State treasurer as the facts in each case warrant. If claimants were entitled to -have a portion of the taxes paid by them refunded, they should have made application therefor to the proper official as provided by the statute. This court has no jurisdiction to hear and determine questions involving inheritance taxes. The Attorney General has filed a motion to dismiss the case on the ground that on December 15, 1925, the State Treasurer refunded to claimants the excess taxes paid by them for this estate. If that be true, and there is no denial of it by claimants, it would be rank injustice to make them an award, even if this court had the power to do so. The claim is denied and the cause dismissed.